                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


FRANKIE D. ALBERT, AS PARENTS                   §
AND NEXT FRIEND OF JANE DOE, A                  §
MINOR; AND PHYLIS ALBERT, AS                    §                SA-17-CV-00703-JKP
PARENTS AND NEXT FRIEND OF                      §
JANE DOE, A MINOR;                              §
                                                §
                   Plaintiffs,                  §
                                                §
vs.                                             §
                                                §
UNITED STATES DEPARTMENT OF                     §
THE ARMY, WOUNDED WARRIOR                       §
PROJECT, INC.,                                  §
                                                §
                   Defendants.                  §

                                 ORDER SETTING HEARING

          Before the Court in the above-styled cause of action is Defendant Wounded Warrior

Project, Inc.’s Motion to Exclude Expert Testimony of Dr. Robert Lowry [#83], which was

referred to the undersigned for disposition on September 24, 2019. The Court is of the opinion

the motion should be set for a hearing.

          IT IS THEREFORE ORDERED that Defendant Wounded Warrior Project, Inc.’s

Motion to Exclude Expert Testimony of Dr. Robert Lowry [#83] is set for a hearing at 10:30

a.m. on October 10, 2019 in Courtroom B on the 4th Floor of the John H. Wood, Jr. United

States Courthouse, 655 E. Cesar Chavez Boulevard, San Antonio, Texas, 78206.

          IT IS FURTHER ORDERED that the parties confer about the issues raised in

Defendant’s motion and file a joint advisory via CM/ECF no later than October 9, 2019 that

indicates which issues, if any, remain in dispute after their conference. For each issue that

remains in dispute, each party should state its respective position and describe any relief being

sought.

                                               1
IT IS SO ORDERED.

SIGNED this 25th day of September, 2019.




                           ELIZABETH S. ("BETSY") CHESTNEY
                           UNITED STATES MAGISTRATE JUDGE




                                     2
